DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 6 (including dependents thereof) are objected to because of the following informalities:  
 Claim 1 has a spelling mistake, suggest amending line 6 from “fordable article” to state “foldable article”
Claim 6 does not have proper primary antecedent basis for “the elastic string”, suggest amending line 22 to state “an elastic string”
Claims 1 and 6 state “such that” on several occasions, suggest amending all language from “such that” to “wherein”
Claims 1 and 6 (and dependents) are suggested to amend from “which has multiple combination grooves” to “a plurality of combination grooves”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being obvious over Yang (EP 2941983) in view of Hwang (WO 2018/097494).
In regards to Claim 1, Yang teaches: A device (10) for changing a frame angle (Para 0003 – ‘operable configuration to a stowage configuration’) a foldable article (12, Para 0012), the device (10) combining leg frames (22) using a connecting and 5assembling member (24), and which has multiple combination grooves (see annotated Fig. 4.1/4.2 below) each of which has a shape (see annotated Fig. 4.1/4.2 below) that corresponds to a cross-sectional shape (see annotated Fig. 2.1 below) of the leg frame (see annotated Fig. 2.1 below), wherein an opening portion (see annotated Fig. 4.1 below from Yang) that is a lengthwise-extending hole (see annotated Fig. 4.1 below from Yang) is formed in the connecting and assembling member (24 - see annotated Fig. 4.1 below from Yang), and the 25connecting and assembling member (24) includes a combination block 18Attorney Docket No.: 2271.00 1US (60101112-US)Filed Via EFS @ USPTO.GOV on April 9, 2020portion (see annotated Fig. 4.2 below from Yang) that forms multiple combination grooves (see annotated Fig. 4.2 below from Yang) by partitioning the opening portion (see annotated Fig. 4.1/4.2 below from Yang).  
Yang does not teach: 
and an elastic string and thus makes up a leg or a support frame of the {fordable} article, the device comprising: 
the connecting and assembling member with which a first end of the elastic string is combined in a manner to be fixed 10or to pass through and which has multiple combination grooves each of which has a shape that corresponds to a cross-sectional shape of the leg frame such that the leg frame combined with a second end of the elastic string is selectively combined 
the elastic string having the first end that is fixed to or that passes through the connecting and assembling member and the second end that is combined with the leg frame such that the leg frame is elastically operable; and 20the leg frame that is combined with the first end of the elastic string and that is elastically insertable into or separable from the connecting and assembling member,
Hwang teaches: 
and an elastic string (2) and thus makes up a leg (3) or a support frame of the fordable article (100), the device comprising: 
the connecting and assembling member (1) with which a first end (See Page 2 – ‘Mode for Invention’, “one side”) of the elastic string is combined in a manner to be fixed 10or to pass through (See Page 2 – ‘Mode for Invention’, “one side of the elastic line is fixed to be installed or passed through and the elastic line frame”) such that the leg frame combined with a second end (Page 2 – ‘Mode for Invention’, “other side”) of the elastic string (Page 2 – ‘Mode for Invention’, “coupled with the other side of the elastic line installation angle”) is selectively combined with the connecting and assembling member in an angle-changing 15manner at a varying installation angle (Page 4  - ‘Mode for Invention’, “the installation position or installation angle of the elastic line frame 3 can be changed”); 
the elastic string having the first end (Page 2 – ‘Mode for Invention’, “one side of the elastic line (2) is...”) that is fixed to or that passes through (Page 2 – ‘Mode for Invention’, “fixed to be installed or passed through and the elastic line frame”) the connecting and assembling member and the second end (Page 3 – ‘Mode for Invention’, “the other side is installed in conjunction with the elastic line frame”) that is combined with the leg frame such that the leg Page 3 – ‘Mode for Invention’, “configured to elastically operate the elastic line frame”); and 
20the leg frame that is combined with the first end of the elastic string and that is elastically insertable into or separable from the connecting and assembling member (Page 3 – ‘Mode for Invention’, an elastic cord frame coupled to one side of the elastic cord and configured to be elastically inserted into or detached from the connection assembly member”),

It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the prior art of Hwang as an elastic string that extends through the support frame which allows for a functional and integral connection of the leg between any section. As such, this combination to the leg frame and support frame of the prior art of Yang would not alter or modify the intended function. Both are utilized to modify frame angles of a foldable article and the use of an interior string to extend through a hollow portion of the frame is considered well known in the field of collapsible joints.

    PNG
    media_image1.png
    808
    716
    media_image1.png
    Greyscale

Annotated Fig. 4.1 from Yang


    PNG
    media_image2.png
    716
    775
    media_image2.png
    Greyscale

Annotated Fig. 4.2 from Yang


    PNG
    media_image3.png
    452
    461
    media_image3.png
    Greyscale

Annotated Fig. 2.1 from Yang
In regards to Claim 2, Yang teaches:  The device according to claim 1, wherein the 5combination block portion (see annotated Fig. 4.3 below from Yang) is configured with first and second block pieces (see annotated Fig. 4.3 below from Yang) that are inserted into the opening portion (see annotated Fig. 4.3 below from Yang) and then are symmetrically combined (Para 0011 – ‘snap-lock together’) with the connecting and assembling member, and multiple combination grooves (see annotated Fig. 4.2 above from Yang) are formed in both sides of the combination block portion or in the middle thereof (see Note #1 below).  
Yang does not teach: 
an opening hole through which the elastic string passes is 10formed between the first and second block pieces, and multiple combination grooves are formed in both sides of the combination block portion or in the middle thereof.  
Hwang teaches: 
an opening hole (12 – “throughhole coupling hole 12 of a smaller size than the coupling groove 10 so as to fit or pass through the elastic cord”) through which the elastic string passes (2) is 10formed between the first and second block pieces (Fig. 3), 
Note #1: A total of four combination grooves are shown in the prior art of Yang (two are hidden in Fig. 4) and are formed around several different sides of the connecting and assembling member.
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the prior art of Hwang as an elastic string that extends through the support frame from an opening is considered an obvious modification from the leg frame and support frame of the prior art of Yang. As the opening of a rod is commonly found in leg frame support members and would not alter or modify the intended function. 


    PNG
    media_image4.png
    484
    487
    media_image4.png
    Greyscale

Annotated Fig. 4.3 from Yang

In regards to Claim 6, Yang teaches: A device (10) for changing a frame angle (Para 0003 – ‘operable configuration to a stowage configuration’) of a foldable article (12, Para 0012), the device (10) combining leg frames (22) using a connecting and assembling member (24) and thus makes up a leg or a support frame (14) 20the foldable article (Fig. 1 and Para 0009), wherein an opening hole (see annotated Fig. 2.2 below from Yang) in the shape of a small slit (see annotated Fig. 2.2 below from Yang), which has a smaller diameter than the combination groove (see annotated Fig. 2.2 below from Yang), is formed between each of the multiple combination grooves (see annotated Fig. 2.2 below from Yang), and which has multiple combination grooves see annotated Fig. 4.2 above from Yang) of which has a shape that corresponds to a cross- 25sectional shape of the leg frame (22)
Yang does not teach: 
the device comprising: the connecting and assembling member with which a first end of the elastic string is combined in a manner to be fixed to or to pass, such that the leg frame 20Attorney Docket No.: 2271.00 1US (60101112-US) Filed Via EFS @ USPTO.GOV on April 9, 2020 combined with a second end of the elastic string is selectively combined with the connecting and assembling member in an angle- changing manner at a varying installation angle; the elastic string having the first end combined with the 5connecting and assembling member in a manner to be fixed to or to pass through and the second end that is combined with the leg frame such that the leg frame is elastically operable; and the leg frame that is combined with the first end of the elastic string and is elastically insertable into or separable 10from the connecting and assembling member, 
in such a manner that the elastic string passes through the opening 15hole, and thus, although positioned in any combination groove of the multiple combination grooves the elastic string moves through the opening hole, and the distance between each of the multiple combination grooves decreases toward the internal end of each of the 20combination grooves such that a fixed angle is made between each of the multiple combination grooves.  

Hwang teaches: 
the device comprising: the connecting and assembling member with which a first end (See Page 2 – ‘Mode for Invention’, “one side”)  of the elastic string (2) is combined in a manner to be fixed to or to pass through (See Page 2 – ‘Mode for Invention’, “one side of the elastic line is fixed to be installed or passed through and the elastic line frame”), such that the leg frame 20Attorney Docket No.: 2271.00 1US (60101112-US) Filed Via EFS @ USPTO.GOV on April 9, 2020 combined with a second end (Page 2 – ‘Mode for Invention’, “other side”) of the elastic Page 2 – ‘Mode for Invention’, “coupled with the other side of the elastic line installation angle”) is selectively combined with the connecting and assembling member in an angle- changing manner at a varying installation angle (Page 4  - ‘Mode for Invention’, “the installation position or installation angle of the elastic line frame 3 can be changed”); 
the elastic string having the first end (Page 2 – ‘Mode for Invention’, “one side of the elastic line (2) is...”) combined with the 5connecting and assembling (1) member in a manner to be fixed to or to pass through (Page 2 – ‘Mode for Invention’, “fixed to be installed or passed through and the elastic line frame”) and the second end (Page 3 – ‘Mode for Invention’, “the other side is installed in conjunction with the elastic line frame”) that is combined with the leg frame such that the leg frame is elastically operable (Page 3 – ‘Mode for Invention’, “configured to elastically operate the elastic line frame”); and the leg frame that is combined with the first end of the elastic string and is elastically insertable into or separable 10from the connecting and assembling member (Page 3 – ‘Mode for Invention’, an elastic cord frame coupled to one side of the elastic cord and configured to be elastically inserted into or detached from the connection assembly member”), 
the elastic string moves through the opening hole (Fig. 11), and the distance between each of the multiple combination grooves decreases toward the internal end of each of the 20combination grooves such that a fixed angle (Fig. 10 vs. Fig. 12) is made between each of the multiple combination grooves (Fig. 10 ‘aka angle 1’ vs. Fig. 12 ‘aka angle 2’) (Advantageous-Effects “adjusted by configuring a plurality of coupling grooves to change the installation position or the installation angle of the elastic line frame”).  
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the prior art of Hwang as an elastic string that extends through the support frame which allows for a functional and integral connection of the leg between any section. As such, this combination to the leg frame and support frame of the prior art of Yang would not alter or modify the intended function. Both are utilized to modify frame angles of a foldable article and the use of an interior string to extend through a hollow portion of the frame is considered well known in the field of collapsible joints.

    PNG
    media_image5.png
    385
    728
    media_image5.png
    Greyscale

Annotated Fig. 2.2 from Yang

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (EP 2941983) in view of Hwang (WO 2018/097494), and further in view of Frankel et al. (US 10448740).
In regards to Claim 5, Yang teaches: The device according to claim 1, wherein a finishing member (36 – Fig. 1) is combined with an end portion of the leg frame (22) and is supported on the ground (Para 0010 and see Note #2 below) and the finishing member (36) includes: 
Yang does not teach: 
10a main body having a first end with which an end portion of the leg frame is combined; a tip member that is combined with a second end of the main body; and a spring that is mounted within the main body in such a 15manner as to elastically support the tip member.  
		Frankel et al. teaches:				
10a main body (see annotated Fig. 3.1 from Frankel below) having a first end (see annotated Fig. 3.1 from Frankel below) with which an end portion (see annotated Fig. 3.1 from Frankel below) of the leg frame is combined; a tip member (see annotated Fig. 3.1 from Frankel below) that is combined with a second end (see annotated Fig. 3.1 from Frankel below) of the main body; and a spring (see annotated Fig. 3.1 from Frankel below) that is mounted within the main body in such a 15manner as to elastically support the tip member (Col 5 Lines 37-39).  
Note #2: inherent property that the foot caps of Yang would be used a surface such as the ground.)
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a tip member from Frankel, to the base of a leg frame from Yang, as end points (aka ‘tip members’) touching the surface of the ground is widely used in leg frames. The addition to add a mechanical component such as a spring to elastically transform the support member to be more dampen any additional force from the support to the base surface would also not modify the intended function of the leg frame and would only dissipate force into the spring and not through the tip member.

    PNG
    media_image6.png
    518
    595
    media_image6.png
    Greyscale

Annotated Fig. 3.1 from Frankel et al.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (EP 2941983) in view of Hwang (WO 2018/097494), and further in view of Lah (US 8454084).
In regards to Claim 7, Yang teaches:  The device according to claim 6, wherein in the connecting and assembling member, 
Yang does not teach:
a combination through-hole of 25which a size is smaller than that of the combination groove is21Attorney Docket No.: 2271.00 1US (60101112-US) Filed Via EFS @ USPTO.GOV on April 9, 2020formed to pass through an internal bottom of each of the multiple combination grooves, into which the leg frame is combined, in such a manner that the elastic string is combined into or passes through the combination through-hole.  
Lah teaches:  
see annotated Fig. 8.1 below from Lah) of each of the multiple combination grooves (see annotated Fig. 8.1 below from Lah), into which the leg frame is combined, in such a manner that the elastic string is combined into or passes through the combination through-hole (see annotated Fig. 8.1 below from Lah).  
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a stopper at the end of a string from Lah to the string and leg frame member of Yang in view of Hwang as a stopper at the end of string to stop unnecessary movement once in the engaged position is considered a necessary element of the string and leg frame combination. The stopper and through hole at the base of a frame is a necessary element and is still small enough to be combined into the leg frame.

    PNG
    media_image7.png
    554
    647
    media_image7.png
    Greyscale

Annotated Fig. 8.1 from Lah
In regards to Claim 8, Yang teaches The device according to claim 6, 
Yang does not teach:
wherein the elastic string is elastically combined into the combination groove in the connecting and assembling member, and the leg frame has one end portion provided with a 10finishing member in which a combination through-hole into which the elastic string is inserted for convenient combination is formed.
Lah teaches:  
wherein the elastic string is elastically combined into the combination groove in the connecting and assembling member, and the leg frame has one end portion provided with a 10finishing member (75 – Fig. 8, Col 5 Lines 43-50) in which a combination through-hole (see annotated Fig. 8.1 above from Lah) into which the elastic string (70 – Fig. 8) is inserted for convenient combination is formed.
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a stopper at the end of a string from Lah to the string and leg frame member of Yang in view of Hwang as a stopper at the end of string to stop unnecessary movement once in the engaged position is considered a necessary element of the string and leg frame combination. The stopper and through hole at the base of a frame is a necessary element and is still small enough to be combined into the leg frame.


Allowable Subject Matter (ASM)
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to Claim 3, the first and second block pieces of the prior art do not show that the first AND second block pieces would have CONCAVE portions. The second block has two convex sides while the first block has neither a convex nor a concave side. (see annotated Fig. 4 from the prior art of Yang below)
Claim 4 is considered ASM due to its dependency on claim 3. 

    PNG
    media_image8.png
    386
    464
    media_image8.png
    Greyscale

Fig. 4 - ASM from Yang
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/6/2021